
	
		I
		111th CONGRESS
		1st Session
		H. R. 3659
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		Amend the Internal Revenue Code of 1986 to allow a credit
		  against income tax for amounts paid for energy efficient property placed in
		  service in commercial buildings pursuant to an approved energy efficiency
		  plan.
	
	
		1.Short titleThis Act may be cited as the
			 Building Energy Tax Credit Act of
			 2009.
		2.Commercial
			 Building Energy Project Credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45R.Commercial
				Building Energy Project Credit
						(a)Allowance of
				creditFor purposes of section 38, the commercial building energy
				project credit is an amount equal to 35 percent of the cost of energy
				conservation commercial building property placed in service by the
				taxpayer.
						(b)Maximum amount of
				creditThe credit under subsection (a) with respect to any
				building for any taxable year shall not exceed the excess (if any) of—
							(1)the product
				of—
								(A)$4.00, and
								(B)the square footage
				of the building, over
								(2)the aggregate
				credit allowed under subsection (a) with respect to the building for all prior
				taxable years.
							(c)Energy
				conservation commercial building propertyFor purposes of this section, the term
				energy conservation commercial building property means
				property—
							(1)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable,
							(2)which is installed
				on or in any building which is located in the United States, and
							(3)which is installed
				as part of a commercial building energy project.
							(d)Commercial
				building energy projectFor purposes of this section, the term
				commercial building energy project means a project—
							(1)(A)to install energy
				efficient commercial building property (as defined in section 179D(c)),
				or
								(B)with respect to a building, to achieve an
				energy consumption rate which is not more 60 percent of the energy consumption
				rate under the ASHRAE Standard 90.1–2007 for commercial buildings, and
								(2)with respect to
				which credit amounts have been allocated by an energy credit agency under
				subsection (e).
							(e)Allocations of
				credit amounts
							(1)Credit
				limitation with respect to projectThe amount of credit determined under this
				section for any taxable year with respect to any project shall not exceed the
				State energy credit dollar amount allocated to such project under this
				subsection.
							(2)Credit dollar
				amount for agencies
								(A)In
				generalThe aggregate credit
				dollar amount which an energy credit agency may allocate for any calendar year
				is the limitation allocated under subparagraph (B) for such calendar year to
				such agency.
								(B)Credit
				limitation allocated to State energy agencies
									(i)In
				generalThe Secretary shall allocate for each calendar year the
				national energy credit limitation among the States in proportion to the
				population of the State. Such limitation shall be allocated to the energy
				credit agency of each such State. If there is more than 1 energy credit agency
				of a State, all such agencies shall be treated as a single agency.
									(ii)National energy
				credit limitationThere is a national energy credit limitation
				for each calendar year of $100,000,000.
									(iii)PopulationFor
				purposes of this paragraph, population shall be determined in accordance with
				section 146(j).
									(3)Special
				rules
								(A)Building must be
				located within jurisdiction of credit agencyAn energy credit
				agency may allocate its aggregate energy credit dollar amount only to projects
				with respect to buildings located in the jurisdiction of the governmental unit
				of which such agency is a part.
								(B)Agency
				allocations in excess of limitIf the aggregate energy credit
				dollar amounts allocated by an energy credit agency for any calendar year
				exceed the portion of the national energy credit limitation allocated to such
				agency for such calendar year, the energy credit dollar amounts so allocated
				shall be reduced (to the extent of such excess) for projects in the reverse of
				the order in which the allocations of such amounts were made.
								(4)Energy credit
				agencyThe term energy credit agency means any
				agency authorized to carry out this subsection.
							(f)Responsibilities
				of energy credit agencies
							(1)In
				generalNotwithstanding any other provision of this section, the
				energy credit dollar amount with respect to any project shall be zero unless
				such amount was allocated pursuant to a qualified allocation plan of the energy
				credit agency which is approved by the governmental unit (in accordance with
				rules similar to the rules of section 147(f)(2) (other than subparagraph
				(B)(ii) thereof)) of which such agency is a part.
							(2)Qualified
				allocation planFor purposes of this subsection—
								(A)In
				generalThe term qualified allocation plan means any
				plan which meets the requirements of subparagraphs (B) through (E).
								(B)Selection
				criteriaThe requirements of
				this subparagraph are met if such plan sets forth selection criteria to be used
				to determine priorities of the energy credit agency which are appropriate to
				local conditions. An energy credit agency may establish selection criteria
				which are more stringent than the requirements under subsection
				(d)(1)(B).
								(C)Project
				preferenceThe requirements
				of this subparagraph are met if such plan gives preference in allocating energy
				credit dollar amounts among selected projects to those projects which achieve
				the most energy savings. A plan shall not be treated as failing to meet the
				requirements of this subsection solely by reason of allocating credit dollar
				amounts ratably among projects with proportionally more allocated to those
				projects which achieve higher energy savings.
								(D)Compliance
				monitoringThe requirements
				of this subparagraph are met if such plan establishes a program which—
									(i)is
				certified by the Secretary as meeting the requirements of this subparagraph,
				and
									(ii)provides for
				monitoring by the agency (or an agent or other private contractor of such
				agency) for noncompliance with the provisions of this section and notifying the
				Internal Revenue Service of any such noncompliance of which such agency becomes
				aware.
									(E)Certification
				methods
									(i)In
				generalThe requirements of
				this subparagraph are met if such plan has a certification procedure for
				inspection and testing by qualified individuals under which only projects
				complying with energy-savings plans and targets are certified.
									(ii)Qualified
				individualsIndividuals qualified to determine compliance shall
				be only those individuals who are recognized by the energy credit agency for
				such purposes.
									(iii)Pre-certificationThe requirements of this subparagraph shall
				be treated as met if the plan includes a pre-certification procedure for
				commercial building energy projects, unless application fees with respect to a
				project under such pre-certification procedure exceeds 1 percent of the
				estimated cost of such project.
									(g)Transfer of
				credit
							(1)In
				generalA person described in
				paragraph (4) may transfer the credit which would (but for the tax-exempt
				status of such person) be allowable under subsection (a) with respect to energy
				conservation commercial building property placed in service by such person. A
				credit may only be transferred once and may only be transferred to another
				person not described in such paragraph.
							(2)Treatment of
				transfereeThe person to whom
				the credit is transferred under this subsection shall be treated for purposes
				of this title as the taxpayer with respect to whom the credit is allowable
				under subsection (a).
							(3)Treatment of
				transferor
								(A)Transfer
				proceeds treated as arising from essential government
				functionAny proceeds derived by a person described in paragraph
				(4)(B) from the transfer of any credit under this subsection shall be treated
				as arising from the exercise of an essential government function.
								(B)Credit not
				incomeAny proceeds derived from the transfer of a credit under
				this subsection shall not treated as income for purposes of this title.
								(4)Persons
				describedA person is described in this paragraph if the person
				is—
								(A)an organization
				exempt from tax under section 501(a), or
								(B)any State or political subdivision thereof,
				the District of Columbia, any possession of the United States, or any agency or
				instrumentality of any of the foregoing.
								(h)Denial of double
				benefitNo credit shall be allowed under this section for any
				expense for which a deduction is allowed under any other provision of this
				chapter.
						(i)Basis
				reductionFor purposes of
				this subtitle, if a credit is allowed under this section with respect to any
				energy conservation commercial building property, the basis of such property
				shall be reduced by the amount of the credit so allowed.
						(j)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this
				section.
						.
			(b)State
			 guidanceThe Secretary of
			 Energy, in consultation with the Secretary of Treasury, shall develop and
			 provide guidance to States and energy credit agencies (as defined in section
			 45R(e) of the Internal Revenue Code of 1986) for establishing methods of
			 measuring overall energy savings of commercial building energy projects (as
			 defined in section 45R(e) of such Code), including methods for comparing energy
			 savings ratings under industry energy standards for commercial buildings other
			 than ASHRAE Standard 90.1–2007 with such ASHRAE standard.
			(c)Credit treated
			 as part of general business creditSubsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (33), by
			 striking the period at the end of paragraph (34) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(35)commercial building energy credit
				determined under section
				45R(a).
					.
			(d)Conforming
			 amendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent provided in section
				45R(i).
					.
			(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45R. Commercial building energy
				project
				credit.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
